Citation Nr: 1103343	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-28 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral pes planus.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD), 
anxiety, and depression.

9.  Entitlement to service connection for obesity, including as 
secondary to the service-connected acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from February 
1970 to June 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
Jurisdiction over the claims subsequently was transferred to the 
RO in Los Angeles, California, and that office certified the 
appeal to the Board.

In addition to the claims currently at issue, the Veteran also 
had indicated in his notice of disagreement (NOD) that the RO 
should have granted service connection for substance 
abuse/alcoholism.  But after receiving the July 2009 statement of 
the case (SOC) addressing this additional issue, he did not 
subsequently perfect his appeal of this additional claim by also 
filing a timely substantive appeal (e.g., VA Form 9 or equivalent 
statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2010).  So this claim is not before the Board.  Indeed, 
and perhaps the reason he stopped pursuing this claim, disability 
resulting from drug or alcohol abuse, since it is willful 
misconduct, generally cannot be service connected as a matter of 
law.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) 
and (d).  VA's General Counsel has confirmed that direct service 
connection for disability that is a result of a claimant's abuse 
of drugs or alcohol is precluded for purposes of all VA benefits 
for a claim, as here, filed after October 31, 1990.  
See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 
1998).

There is just a very limited exception to this general rule.  In 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal 
Circuit Court held that compensation could not be awarded 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for 
a primary alcohol/drug abuse disability incurred during service 
or for any secondary disability that resulted from primary 
alcohol/drug abuse during service. Id., at 1376.  However, the 
Federal Circuit Court further held that there can be service 
connection for compensation for an alcohol/drug abuse disability 
acquired as secondary to, or as a symptom of, a non-willful 
misconduct, service-connected disability.  But in further 
clarifying this, the Federal Circuit Court explained that 
Veterans may only recover if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  
Id., at 1381.  An award of compensation on such a basis would 
only result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by a 
Veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id.

As for his several other claims that were appealed, the Veteran 
testified at a hearing at the RO in June 2010 before the 
undersigned Veterans Law Judge of the Board, also commonly 
referred to as a Travel Board hearing.  During the hearing the 
Veteran submitted additional evidence and waived his right to 
have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2010).  

Still other claims of entitlement to service connection 
for diverticulitis, heart and right shoulder disorders 
have been raised by the record, but have not been 
adjudicated by the RO as the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over these additional claims, and they are 
referred to the RO for appropriate development and initial 
consideration.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board generally does not have jurisdiction 
over an issue not yet adjudicated by the RO).

Because they require further development, the Board is remanding 
the claims for right ankle and low back disorders, an acquired 
psychiatric disorder, obesity, and bilateral pes planus.  The 
remand of these claims to the RO will be via the 
Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  There is no competent and credible evidence of left ankle and 
left knee disorders during the Veteran's military service or 
findings of arthritis regarding same within the year immediately 
following his discharge from service.  There also is no competent 
and credible evidence etiologically linking any current left 
ankle and left knee disorders to his military service.

2.  An unappealed March 1990 rating decision denied service 
connection for hypertension because there was no evidence 
confirming the Veteran then currently had hypertension.  The 
decision also noted there was no evidence of this condition 
during his military service or to a compensable degree within one 
year of his discharge from service.  

3.  But additional evidence received since that March 1990 rating 
decision includes medical evidence confirming he has 
hypertension.

4.  Nevertheless, there still is no competent and credible 
evidence indicating he had hypertension while in service, or to a 
compensable degree within one year of his discharge, or that it 
is otherwise related or attributable to his military service.


CONCLUSIONS OF LAW

1.  The Veteran's left ankle and left knee disorders were not 
incurred in or aggravated by his military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The March 1990 rating decision denying service connection for 
hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

3.  But new and material evidence has been received since that 
March 1990 decision to reopen this claim for service connection 
for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).

4.  Still, the Veteran's hypertension was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).



Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August and 
September 2007, so before initially adjudicating his claims in 
January 2008, so in the preferred sequence.  These letters 
informed him of the evidence required to substantiate his claims 
and of his and VA's respective responsibilities in obtaining 
supporting evidence.  The letters also complied with Dingess by 
as well discussing the downstream disability rating and effective 
date elements of the claims.



In addition, with regards to new and material evidence - the 
threshold preliminary requirement for reopening the claim for 
hypertension, the August 2007 VCAA notice letter is compliant 
with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
since the letter sufficiently explains the bases of the prior 
denial of this claim (i.e., the deficiencies in the evidence when 
this claim was previously considered).  And, ultimately, this is 
inconsequential in any event because the Board is reopening this 
claim, regardless.  So even if the Veteran has not received the 
required Kent notice concerning this claim, this is at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See 
also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA 
notice errors in timing or content are not presumptively 
prejudicial and that, as the pleading party, the Veteran, not VA, 
has the evidentiary burden of proof for establishing an error 
and, moreover, that it is unduly prejudicial, meaning outcome 
determinative of his claim).

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), service personnel records 
(SPRs), and VA treatment records.  He submitted private treatment 
records, newspaper articles, medical literature, personal 
statements and testified at a hearing.  
Therefore, the Board is satisfied the RO has made reasonable 
efforts to obtain any identified medical or other records.  
Significantly, neither he nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claims that has not been obtained and is obtainable.

In addition, the Board finds that a VA compensation examination 
is not necessary to decide the hypertension, left ankle and left 
knee claims as the standards of the Court's decision in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  See 
also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 
Regarding these claims, it is significant that the Veteran's STRs 
are unremarkable for complaint, treatment, or diagnosis of these 
conditions, or any medical finding within one year of separation 
of hypertension or arthritis of his left ankle and left knee.  
Moreover, there is no competent and credible evidence indicating 
his hypertension, left ankle and left knee disabilities since 
diagnosed are etiologically linked to his service.  There is only 
his unsubstantiated lay allegation that they are.  And the 
particular type of conditions at issue are not within the realm 
of those like a separated shoulder or broken arm, varicose veins, 
tinnitus (ringing in the ears), or pes planus (flat feet), etc., 
that are readily amenable to lay diagnosis or comment on 
etiology.  See Colantonio v. Shinseki, No. 2009-7067 (Fed. Cir. 
Jun. 1, 2010), citing Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010) (medically competent evidence is not required in every 
case to "indicate" that the claimant's disability 
"may be associated" with his service).  The Board is not 
obligated to request an opinion when there is not this suggestion 
of a relevant disease or injury in service that could be 
associated with the currently claimed disabilities.  Charles v. 
Principi, 16 Vet. App. 370 (2002).

The Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Petition to Reopen the Previously Denied Claim for 
Hypertension

Irrespective of the RO's decision concerning whether there is new 
and material evidence, so, too, must the Board make this 
threshold preliminary determination, before proceeding further, 
because it affects the Board's jurisdiction to adjudicate the 
claim on its underlying merits.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by ignoring 
issue of whether any new and material evidence had been submitted 
to reopen the Veteran's previously and finally denied claims); 
and VAOPGCPREC 05-92 (March 4, 1992).  If the Board determines 
there is no new and material evidence, that is where the analysis 
must end, and what the RO determined in this regard is 
irrelevant.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

If, on the other hand, the Board determines there is new and 
material evidence, then the Board must reopen the claim and 
review the former disposition.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board 
performs a 
two-step analysis.  The first step is to determine whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2010).  
New and material evidence cannot be cumulative or redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the 
credibility of this evidence in question is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making a 
determination as to the ultimate credibility and weight of the 
evidence as it relates to the merits of the claim.  Essentially, 
the presumption of credibility "dissolves" once the claim is 
reopened and decided on the merits.  See, too, Duran v. Brown, 7 
Vet. App. 216 (1994) (indicating "Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").



Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999).

Certain chronic diseases such as hypertension will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  

As procedural history, a March 1990 RO decision denied service 
connection for hypertension because there was no evidence of a 
then-current hypertension disability, especially as shown to have 
resulted from injury or disease in service.  
As further reason to deny the claim, that RO concluded there was 
no evidence of 
in-service incurrence or indication of hypertension within one 
year of service.  
The RO notified the Veteran of that decision and apprised him of 
his procedural and appellate rights, but he did not appeal.  
Therefore, that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  



The only pertinent evidence on file at the time of that last 
rating decision was his STRs and his January 1990 claim for 
benefits.  The evidence that must be considered in determining 
whether there is a basis for reopening this claim is that added 
to the record since that March 1990 rating decision.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is that 
added to the record since the last final and binding denial on 
any basis, so irrespective of whether it was on the underlying 
merits or instead a prior petition to reopen the claim).  

Since that March 1990 decision, the Veteran has submitted 
additional copies of service treatment records, VA and private 
treatment records, medical literature, personal statements and 
personal hearing testimony.  This additional evidence is not only 
new, since not previously considered when adjudicating the claim, 
but also material to the disposition of this claim because there 
are now competent clinical findings establishing he at least has 
hypertension.  To this end, his VA and private treatment records 
show recent treatment and diagnoses of this condition.

So this additional evidence relates to the previously 
unestablished requirement for service connection that he first 
have proof he has this claimed disability.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed, to at 
least confirm the Veteran has it, and that, without this minimum 
level of proof, there can be no valid claim).

Consequently, this is new and material evidence as defined by VA 
regulation because this additional evidence at least establishes 
he has this claimed condition.  38 C.F.R. § 3.156(a).  This 
evidence was not previously submitted to agency decision makers, 
so is new, and is material because it relates to an unestablished 
fact necessary to substantiate this claim and by itself, or in 
connection with the evidence previously of record, raises a 
reasonable possibility of substantiating this claim since there 
is now at least the required current diagnosis and resultant 
confirmation of hypertension.  Whether this condition is related 
to or dates back to his military service is a downstream 
determination, so not sufficient reason to preclude reopening 
this claim.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) (holding that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be enough 
to convince the Board to grant a claim).  See also Evans, 9 Vet. 
App. at 283-84 (indicating the newly presented evidence need not 
be probative of all the elements required to award the claim, 
just probative of each element that was a specified basis for the 
last disallowance).

Accordingly, this claim is reopened.  38 U.S.C.A. § 5108.  The 
Board will next readjudicate this claim on its underlying merits.  
The Veteran is not prejudiced by the Board's immediate 
readjudication of this claim because in his written and oral 
testimony he has evidenced his actual knowledge of the 
requirements for establishing his underlying entitlement to 
service connection by associating this condition with his 
military service.  See Hickson v. Shinseki, 23 Vet. App. 394 
(2010) (Generally, where the Board reopens a claim but the RO did 
not, the case must be remanded for RO consideration unless there 
is a waiver from the appellant or no prejudice would result from 
immediate readjudication of his claim).

III.  Analysis-Entitlement to Service Connection for 
Hypertension, Left Knee and Left Ankle Disorders

As alluded to, certain chronic diseases such as degenerative 
joint disease (DJD, i.e., arthritis) and hypertension will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within one 
year after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For reasons already discussed, there is now competent medical 
evidence of record confirming the Veteran has hypertension, as 
shown by recent VA treatment records listing this diagnosis.  
These VA treatment records also indicate X-ray confirmation of 
degenerative arthritic changes in his left knee and ankle.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003, requiring this 
radiographic confirmation of arthritis.  


So the Veteran has at least established that he has these claimed 
disabilities.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of application, not for past disability).  See, too, McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying 
that this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).

Consequently, the determinative issue is whether these current 
hypertension, left ankle and left knee disabilities are somehow 
attributable to the Veteran's military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or a disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Initially concerning this, there is no indication of either of 
these conditions during the Veteran's military service.  His STRs 
show no evidence of complaint, treatment, or diagnoses of these 
claimed disabilities during his period of active duty.  

There also is no objective indication that his hypertension 
initially manifested to a compensable degree of at least 10-
percent disabling within one year of separation from service, so 
by June 1972.  According to 38 C.F.R. § 4.104, Diagnostic Code 
7101, the minimum compensable rating of 10 percent for 
hypertension is warranted when diastolic pressure is 
predominantly 100 or more, systolic pressure is predominantly 160 
or more, or where an individual has a history of diastolic 
pressure that is predominantly 100 or more requiring continuous 
medication for control.



Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure that 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  To support a diagnosis of 
hypertension, the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 
7101, Note (1) (2010).

Clearly, the Veteran here did not meet these requirements within 
the year following his discharge from the military.

The same is true of the arthritis he now has in his left knee and 
ankle.  There is no indication from the medical records in the 
file that he had developed arthritis in his left knee or ankle - 
certainly not to the required degree of at least 10 percent for 
left ankle arthritis (see 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5271) or left knee arthritis (see 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260, and 5261) within one year of his 
separation from service.  And it is worth reiterating that 
DC 5003 indicates arthritis must be confirmed by X-ray, which it 
was not until much later.

This in turn precludes consideration of presumptive service 
connection either for the hypertension or arthritis.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The Board also emphasizes that none of the post-service medical 
records contains a medical nexus opinion etiologically linking 
the Veteran's hypertension, left ankle disorder, and/or left knee 
disorder to his military service.  Shedden, 381 F.3d at 1166-67.



The Veteran is competent, even as a layman, to proclaim having 
experienced pain in his left knee and ankle since service because 
this is based on his first-hand knowledge.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  But he is not also 
competent to ascribe this pain, even assuming he has experienced 
it as alleged, to arthritis.  Moreover, for the reasons already 
discussed, a diagnosis of hypertension is based on objective data 
- namely, persistently elevated blood pressure taken over a 
period of time with a monitor, so not merely isolated findings or 
personal belief that his blood pressure may have been high even 
before actually documented.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) and 38 C.F.R. § 3.159(a)(2).  And 
while supporting medical nexus evidence is not always or 
categorically required in every instance to establish the 
required linkage between the claimed disability and military 
service, it is when the conditions are of the type such as those 
at issue - which, again, are not readily amenable to lay 
diagnosis or probative comment on etiology in terms of whether 
they relate back to the Veteran's military service.  See Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Also keep in mind the Board must consider the Veteran's 
unsubstantiated lay assertions regarding continuous symptoms 
since service, not just in isolation, rather along with the other 
evidence in the file to assess the credibility of his 
lay testimony, not just competency, and resultant overall 
probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Indeed, the Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).



Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service connection 
for left ankle and left knee disorders and hypertension, whether 
on a direct or presumptive basis.  So there is no reasonable 
doubt to resolve in his favor, and these claims must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The claim for service connection for hypertension is reopened but 
denied.

The claim for service connection for a left ankle disorder is 
denied.

The claim for service connection for a left knee disorder is 
denied.


REMAND

Before addressing the remaining claims on appeal, the Board finds 
that additional development is required.  First, the Veteran 
requires additional VCAA notice concerning the petition to reopen 
his claim for service connection for bilateral pes planus.  The 
RO's March 1990 rating decision, which initially considered 
and denied this claim, is the last final and binding denial of 
this claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302, 20.1103.  That decision, in relevant part, denied 
service connection because this disorder was found to have been 
noted as a pre-existing condition during the Veteran's 
military entrance examination, and since there had been no 
aggravation (i.e., permanent increase in severity) of this 
condition during his military service beyond the condition's 
natural progression.  But in response to his petition to reopen 
this claim, he has not received the type of VCAA notice 
contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this precedent decision, the Court held that the VCAA notice 
requirements in regard to new and material evidence claims 
require VA to send a specific notice letter to the claimant that:  
(1) notifies him or her of the evidence and information necessary 
to reopen the claim (i.e., describes what is meant by new and 
material evidence); (2) identifies what specific evidence is 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits; and (3) provides general VCAA notice for 
the underlying service connection claim that complies with 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any applicable 
legal precedent.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would overcome 
the prior deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  
See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

The RO's September 2007 VCAA letter is the only notice provided 
to the Veteran concerning his September 2007 petition to reopen 
this claim for bilateral pes planus.  And, unfortunately, that 
notice did not describe what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial of 
this claim.  38 C.F.R. § 3.156(a).  More to the point, the letter 
does not describe what is meant by new and material evidence in 
the specific context of this particular claim and critically 
failed to address the specific missing elements of the previously 
denied claim for service connection.  Moreover, the RO has 
provided the Veteran no other VCAA notice letters that directly 
advise him what specific evidence would be required to reopen 
this claim.  He must receive this VCAA notice before deciding the 
appeal of this claim.

Second, the Veteran must be sent appropriate VCAA notice specific 
to his contention of PTSD and relating incidents of racial 
harassment and a physical assault.  In his August 2007 claim (VA 
Form 21-4138) for an acquired psychiatric disorder, including 
PTSD, anxiety, and depression, he stated that he was the only 
black man assigned to the ship he served on during active duty.  
And in this regard, he asserted that, "[a]s the only black man, 
I was subject to ongoing chronic harassment, racial prejudice, 
personal assaults (physical), emotional assaults and chronic 
verbal abuse."  See his August 2007 claim (VA Form 21-4138).

He additionally alleges, including in his more recent hearing 
testimony, that he was taunted with racial epithets, received 
constant threats and that "[he] was physically thrown 
overboard."  See his August 2007 stressor statement (VA Form 21-
0781).

VA has amended its rules for adjudicating disability compensation 
claims for PTSD, in 38 CFR § 3.304(f)(3), to liberalize the 
evidentiary standard for establishing the required in-service 
stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 
2010).  The new regulation is effective for claims pending as of 
July 13, 2010.  See 75 Fed. Reg. 39,843 (July 13, 2010) 
(announcing final rule, incorrectly listing effective date as 
July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting 
effective date to July 13, 2010).

This new version of 38 CFR § 3.304(f)(3) eliminates the 
requirement for corroborating evidence of the claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  Specifically, this regulatory 
revision now requires that the following be demonstrated to 
establish service connection for PTSD:  1) the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service; 2) a VA psychiatrist or psychologist, 
or contract equivalent, confirms the claimed stressor is adequate 
to support a diagnosis of PTSD; and 3) the Veteran's symptoms are 
related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) 
(effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 
2010).  

These amendments, however, do not apply to claims for PTSD 
predicated on personal assault, as this type of claim already has 
its own special provisions.  If, as here, the claim for PTSD is 
based on an alleged personal assault, then evidence from sources 
other than the Veteran's records may corroborate his account of 
the stressor incident.  The pertinent regulation, found at 38 
C.F.R. § 3.304(f)(4) (2010) (redesignated, as of July 13, 2010, 
at (f)(5)), provides that, in cases of sexual/personal assault, 
evidence from sources other than the Veteran's service records 
may corroborate his account of the stressor incident.  Examples 
of such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  38 C.F.R. § 
3.304(f)(4) (2010) (redesignated, as of July 13, 2010, at 
(f)(5)); see also M21-1MR IV.ii.1.D.17.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration in 
work performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
sexual/personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him the opportunity to 
furnish this type of evidence or advise VA of potential sources 
of such evidence.  VA may then submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a sexual/personal 
assault occurred.  Id.  See also, e.g., Bradford v. Nicholson, 20 
Vet. App. 200 (2006).

The Veteran has not received this required notice.  Therefore, 
the AMC must issue a proper notice letter to him explaining the 
evidence necessary to corroborate a stressor during service to 
support his claim for service connection for PTSD based on a 
personal assault, pursuant to 38 C.F.R. § 3.304(f)(4) (2010) 
(redesignated, as of July 13, 2010, at (f)(5)); see also M21-1MR 
IV.ii.1.D.17.  This requirement is consistent with the VCAA's 
duty to inform him of the information and evidence needed to 
substantiate his claim.  See 38 C.F.R. § 3.159(c).

Third, further concerning the claim for an acquired psychiatric 
disorder, the Board finds that a VA compensation examination and 
opinion are needed to determine the nature and etiology of his 
current acquired psychiatric disorder, including PTSD, anxiety 
and depression.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 
2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  


Although there is evidence confirming the Veteran suffers from 
some form of an acquired psychiatric disorder, the precise nature 
and etiology of this disorder, irrespective of the particular 
diagnosis, remains unclear.  Recent VA treatment records show 
diagnoses of anxiety and major depression, but not PTSD.  In 
light of recent decisions by the Veterans Court, the Board 
broadly considers the Veteran's entitlement to service connection 
for any identifiable acquired psychiatric disorder, notably 
including these currently diagnosed disorders.  See Brokowski v. 
Shinseki, 23 Vet.App. 79, 86-87 (2009); see also Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when 
determining the scope of a claim, the Board must consider "the 
claimant's description of the claim; the symptoms the claimant 
describes, and the information the claimant submits or that the 
Secretary obtains in support of that claim"); 38 C.F.R. § 
3.159(c)(3).

And as concerns the claimed PTSD, in particular, a medical 
opinion diagnosing PTSD does not generally suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).  That is to say, generally 
speaking, a stressor cannot be established as having occurred 
merely by after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).  Significantly, though, 
there is an exception to this general rule if the claim, as here, 
is at least partly predicated instead on an alleged 
personal/sexual assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998) and Patton v. West, 12 Vet. App. 272, 279-280 (1999).

Importantly, during service, he was provided a psychiatric 
evaluation in June 1971, but the psychiatrist diagnosed him with 
a passive-aggressive personality disorder.  Personality disorders 
are not diseases or injuries within the meaning of applicable 
legislation for compensation purposes and, therefore, generally 
cannot be service connected as a matter of express VA regulation.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  The only possible exception 
is if there is evidence of additional disability due to 
aggravation during service by superimposed disease or injury.  
VAOPGCPREC 
82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and 
VAOPGCPREC 11-99.



On the other hand, the mere fact that the Veteran had to receive 
mental health counseling during service leaves open the 
possibility of racial and physical harassment of the type 
alleged.  Furthermore, he gives a credible account of being 
afraid he was going to die during a storm on a naval ship during 
active duty in 1970-1971, attempting to protect an expensive 
missile.  See August 2008 statement and June 2010 personal 
hearing testimony, at page 9.  He also submitted newspaper 
articles, albeit undated, supporting his account of the events of 
that day and showing his photo and listing his name.  Also, an 
October 2008 statement by a VA treating physician seems to 
indicate the Veteran's current acquired psychiatric disorder is 
due to this "near death experience in a storm during military 
service," although this commenting physician does not link this 
event to any particular 
DSM-IV diagnosis.

Whether any of the Veteran's alleged events during service could 
have caused his various psychiatric disorders is a medical 
determination.  So the Board needs this medical comment to fairly 
decide this appeal, especially given the complex history of his 
various psychiatric disorders.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i) ; Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).

Next, the Veteran claims that his obesity was either caused or 
aggravated by his acquired psychiatric disorder.  That is to say, 
he is claiming his obesity is secondary to his acquired 
psychiatric disorder.  See August 2007 claim (VA Form 21-4138).  
In further explanation, he states that he overate as a means of 
dealing with depression and anxiety during service.  Id.  This 
claim is therefore inextricably intertwined with his claim for 
service connection for an acquired psychiatric disorder.  See 
Holland v. Brown, 6 Vet. App. 443, 446 (1994).  Hence, 
a VA medical examination and opinion are additionally needed to 
determine the etiology of his claimed obesity, especially insofar 
as whether it is somehow attributable to his military service, 
including either as proximately due to, the result of, or 
chronically aggravated by a service-connected disability 
(in the event it is first determined that his acquired 
psychiatric disorder is, itself, service connected).  See 38 
C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 
(1995).

Supporting medical nexus evidence is needed to associate his 
obesity with his acquired psychiatric disorder and, in turn, his 
military service.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen 
v. West, 13 Vet. App. 237 (1999).

Finally, turning to the right ankle and low back claims, it is 
also necessary to obtain a VA compensation examination and 
opinion regarding the etiology of these claimed disorders.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) ; Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran contends 
he injured his right ankle and low back during a particularly bad 
storm in service, as alluded to previously, wherein he helped in 
the recovery of a missile and was slammed against the railings of 
the ship.  See June 2010 personal hearing transcript, at page 9.

The Board does not dispute that he currently has arthritis of the 
low back and right ankle, as has been confirmed by X-rays and his 
VA treatment records.  His STRs also show a right ankle injury in 
April 1970 and an acute low back strain in September 1970.  His 
military separation examination, on the other hand, 
was unremarkable for any right ankle or low back disorder, in 
turn suggesting the earlier injuries in service were merely acute 
and transitory that resolved during service without any chronic 
(meaning permanent) residual disability.  In this circumstance, 
where chronicity or permanency of disease or injury in service is 
not established, or at the very least legitimately questionable, 
continuity of symptomatology following service is generally 
required to support the claim.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  But that said, 
establishing continuity of symptomatology under 38 C.F.R. § 
3.303(b) is an alternative method of satisfying the second and 
third Shedden requirements to establish this chronicity and 
resultant linkage of current disability to service.  See also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).



The Veteran has offered uncontradicted lay testimony regarding 
his symptoms of pain in these areas since service, and he is 
competent to make this proclamation.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  The Board 
ultimately will have the additional responsibility of assessing 
the credibility of his lay testimony to, in turn, determine its 
overall probative value.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  But 
in the meantime, a VA medical examination and opinion are needed 
to assist in deciding this remaining claim.  
See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When 
determining whether a VA examination is required under 38 U.S.C. 
§ 5103A(d)(2), the law requires competent evidence of a 
disability or symptoms of a disability, but does not 
require competent evidence of a nexus, only that the evidence 
indicates an association between the disability and service or a 
service-connected disability).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.	Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) that:  
(1) notifies him of the evidence and 
information necessary to reopen the 
previously denied claim for bilateral pes 
planus (i.e., describes what new and 
material evidence is under the current 
standard); and (2) notifies him of what 
specific evidence would be required to 
substantiate the element(s) needed for 
service connection that was found 
insufficient in the prior denial of this 
claim on its underlying merits.  
See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.	Since his claim for PTSD is partially 
predicated on personal assault (including 
verbal and other abuse from his superiors 
and fellow servicemen while in service), 
ensure the Veteran has received the type 
of notice contemplated by 38 C.F.R. § 
3.304(f)(4) (2010) (redesignated, as of 
July 13, 2010, at (f)(5)); see also M21-
1MR IV.ii.1.D.17) for this type of claim.

3.	Schedule the Veteran for an 
appropriate VA examination to assess the 
current nature and etiology of his 
acquired psychiatric disorders.  
The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.

The examiner must confirm the existence of 
any acquired psychiatric disorders, making 
specific findings regarding whether the 
Veteran satisfies the DSM-IV criteria for 
diagnoses of PTSD, anxiety and/or 
depression.

If it is confirmed the Veteran has these 
claimed disabilities (either all or even 
just some), then if possible the examiner 
is asked to try and differentiate the 
extent of symptoms attributable to each.  
If the examiner is unable to make this 
distinction, then he/she should expressly 
so state and consider all symptoms in the 
aggregate as part and parcel of one 
overall psychiatric disability.  
See Mittleider v. West, 11 Vet. App. 181, 
182 (1992).

An opinion is then needed as to the 
likelihood (very likely, as likely as not, 
or unlikely) that any currently diagnosed 
psychiatric disability (whatever the 
specific diagnosis or diagnoses - PTSD, 
depression and/or anxiety) is attributable 
to the Veteran's military service and, as 
concerns the claim specifically for PTSD, 
to an identified stressor.  

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion such as 
causation is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

The examiner must also keep in mind, 
however, the recent revisions to 38 C.F.R. 
§ 3.304(f)(3) liberalizing the evidentiary 
standard for establishing the required in-
service stressor in certain cases.  See 75 
Fed. Reg. 39,843 (July 13, 2010).  The new 
regulation is effective for claims pending 
as of July 13, 2010.  See 75 Fed. Reg. 
39,843 (July 13, 2010) (announcing final 
rule, incorrectly listing effective date 
as July 12, 2010) and 75 Fed. Reg. 41092 
(July 15, 2010) (correcting effective date 
to July 13, 2010).  The examiner should 
also keep in mind the provisions relating 
to PTSD due to personal assault, found in 
38 C.F.R. § 3.304(f)(4) (2010) 
(redesignated, as of July 13, 2010, at 
(f)(5)); see also M21-1MR IV.ii.1.D.17.  



The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide this requested opinion, 
expressly indicate this and, more 
importantly, discuss why this is not 
possible.

4.	The Veteran should also be scheduled 
to undergo a VA examination to determine 
the nature and etiology of his claimed 
obesity.  The examination should include 
any necessary diagnostic testing or 
evaluation.  A complete rationale should 
be provided for all opinions expressed.  
Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is first asked to confirm the 
Veteran meets the medical definition of 
obese.  If he does, then the examiner is 
further asked to indicate the likelihood 
(very likely, as likely as not, or 
unlikely) the obesity is:  (a) proximately 
due to or chronically aggravated by an 
acquired psychiatric disorder or any 
service-connected disability; or (b) 
directly related to in-service injury or 
disease.

*Further concerning this, any attribution 
of the obesity to the psychiatric disorder 
and, in turn, the Veteran's military 
service necessarily must be predicated on 
first conceding the linkage between his 
psychiatric disorder and his military 
service.  For if the psychiatric disorder 
is not, itself, related to his military 
service, then it necessarily follows that 
his obesity also cannot be, even if the 
result of the psychiatric disorder.

5.	Also schedule the Veteran for a VA 
compensation examination to determine the 
nature and etiology of his current right 
ankle and low back disorders.  He is 
hereby advised that failure to report for 
this scheduled VA examination, without 
good cause, may have adverse consequences 
on these pending claims.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary. The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical and 
other history.

Based on a comprehensive review of the 
claims file, the examiner is asked to 
confirm the Veteran has current right 
ankle and/or low back disorders.  
If he does, then the examiner must also 
provide an opinion as to the likelihood 
(very likely, as likely as not, or 
unlikely) that any currently diagnosed 
right ankle and low back disorder is 
attributable to the Veteran's military 
service - including the injuries 
mentioned in his service treatment 
records.  

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion such as 
causation is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

6.	Then readjudicate these remaining 
claims in light of any additional 
evidence.  If these claims are not granted 
to the Veteran's satisfaction, send him an 
SSOC and give him an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration 
of these remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


